           Case 1:20-cv-04392-UA Document 11 Filed 06/08/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ABRAHAM CRUZ,                                     No. 4:20-CV-00572

                  Plaintiff,                          (Judge Brann)

          v.                                          (Chief Magistrate Judge Schwab)

    I.C. METRO, MANHATTAN, NEW
    YORK, et al.,

                  Defendants.

                                         ORDER

                                       JUNE 8, 2020

         Abraham Cruz filed this civil rights complaint alleging that his constitutional

rights were violated during his incarceration at a federal prison in New York City, New

York.1         Chief Magistrate Judge Susan E. Schwab has issued a Report and

Recommendation recommending that this Court transfer Cruz’s complaint to the United

States District Court for the Southern District of New York, as venue properly lies

within that District.2 Cruz filed timely objections to the Report and Recommendation,

asserting that venue is proper in this District.3

         “If a party objects timely to a magistrate judge’s report and recommendation, the

district court must ‘make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.’”4


1
     Doc. 1.
2
     Doc. 8.
3
     Doc. 10.
4
     Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
     (quoting 28 U.S.C. § 636(b)(1)).
            Case 1:20-cv-04392-UA Document 11 Filed 06/08/20 Page 2 of 2



Regardless of whether timely objections are made, district courts may accept, reject, or

modify—in whole or in part—the magistrate judge’s findings or recommendations.5

After reviewing the record, the Court finds no error in Chief Magistrate Judge Schwab’s

conclusion that venue is improper in this District and that this action should be

transferred to the United States District Court for the Southern District of New York,

where “a substantial part of the events or omissions giving rise to the claim occurred.”6

Accordingly, IT IS HEREBY ORDERED that:

       1.      Chief Magistrate Judge Susan E. Schwab’s Report and Recommendation

               (Doc. 8) is ADOPTED;

       2.      The Clerk of Court is directed to TRANSFER this complaint to the

               United States District Court for the Southern District of New York;

       3.      Rulings on Cruz’s pending motions to proceed in forma pauperis (Doc. 2)

               and for appointment of counsel (Docs. 4, 9) are DEFERRED to the

               transferee court; and

       4.      The Clerk of Court is directed to CLOSE this case.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
6
    28 U.S.C. § 1391(b)(2).
                                               2
